Citation Nr: 1037695	
Decision Date: 10/05/10    Archive Date: 10/12/10

DOCKET NO.  04-25 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1999 until August 
2002.
This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2003 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

The Veteran also requested a hearing before a member of the 
Board, which was scheduled for January 7, 2008.  The record 
indicates that the Veteran failed to appear for her hearing.  
Because the Veteran has neither submitted good cause for failure 
to appear or requested to reschedule the hearing, the request for 
a hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(d).

In March 2008, the Board remanded the Veteran's claim.  The 
Appeals Management Center (AMC) continued the previous denial of 
the claim in a June 2010 supplemental statement of the case 
(SSOC).  Accordingly, the Veteran's VA claims folder has been 
returned to the Board for further appellate proceedings.


FINDING OF FACT

The competent and credible evidence indicates that there was no 
worsening of the Veteran's pre-existing bilateral pes planus 
disability beyond its natural progression during her military 
service.


CONCLUSIONS OF LAW

1.  The Veteran is not entitled to the presumption of soundness 
upon entry into service.  38 U.S.C.A. §§ 1111, 1132 (West 2002); 
38 C.F.R. § 3.304 (2009); 

2.  The Veteran's pre-existing bilateral pes planus disability 
was not aggravated by service; therefore, service connection for 
bilateral pes planus is not warranted.  38 U.S.C.A. §§ 1101, 
1110, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran seeks entitlement to service connection for a 
bilateral pes planus disability.  In the interest of clarity, the 
Board will discuss certain preliminary matters.  The issue on 
appeal will then be analyzed and a decision rendered.

Stegall concerns

In March 2008, the Board remanded this claim and ordered the 
agency of original jurisdiction (AOJ) or the AMC to contact the 
Veteran and request information concerning her medical treatment 
prior to her service, specifically including the medical provider 
for her pre-service custom orthotics, as well as information for 
all other treatment providers related to her bilateral pes planus 
disability, and associate these records with the Veteran's claims 
folder.  The Veteran was to also be scheduled for a VA 
examination.  The Veteran's claim was then to be readjudicated.  

Pursuant to the Board's remand instructions, the AMC sent a VCAA 
letter to the Veteran in April 2008 and requested that the 
Veteran provide information specifically including the medical 
provider for her pre-service custom orthotics, as well as all 
other treatment providers related to her bilateral pes planus 
disability.  This letter was sent to the Veteran's address of 
record at that time and was not returned as undeliverable.  She 
did not respond to this correspondence.  Therefore, no further 
attempts to obtain the information requested in the letter are 
necessary.  Additionally, the Veteran underwent a VA examination 
in April 2010, a report of which has been associated with her 
claims folder.  The Veteran's claim was subsequently 
readjudicated via the June 2010 SSOC.  

In light of the foregoing, the Board concludes that the prior 
remand instructions have been substantially complied with.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand 
orders of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance].  



The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to its 
statutory duty to assist a claimant in the development of his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence is assembled, it is the Board's responsibility 
to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 
2002).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (Court) stated that 
"a veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to prevail."  
To deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the required notice by a letter 
mailed in December 2002, and notice with respect to the 
effective-date element of the claim by letters mailed in December 
2007 and April 2008.  Although the December 2007 and April 2008 
letters were provided after the initial adjudication of the 
claim, the Board finds that the Veteran has not been prejudiced 
by the timing of these letters.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In this regard, the Board notes that 
following the provision of the required notice and the completion 
of all indicated development of the record, the AMC readjudicated 
the Veteran's claim in the June 2010 SSOC.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be 
cured by a new VCAA notification followed by a readjudication of 
the claim).  There is no indication or reason to believe that the 
ultimate decision of the originating agency on the merits of the 
claim would have been different had complete VCAA notice been 
provided at an earlier time.



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the assistance 
provided by VA shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

In the instant case, the Board finds reasonable efforts have been 
made to assist the Veteran in obtaining evidence necessary to 
substantiate her claim.  There is no reasonable possibility that 
further assistance would aid in substantiating the claim.  The 
pertinent evidence of record includes the Veteran's statements 
and service treatment records.  

The Veteran was afforded a VA examination in April 2010.  The 
examination report reflects that the examiner interviewed and 
examined the Veteran, reviewed her claims folder, reviewed her 
past medical history, documented her current medical conditions, 
and rendered appropriate diagnoses consistent with the remainder 
of the evidence of record.  The Board therefore concludes that 
the VA examination report is adequate for evaluation purposes.  
See 38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007) [holding that when VA undertakes to provide 
a VA examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate].  

The Board finds that under the circumstances of this case, VA has 
satisfied the notification and duty to assist provisions of the 
law and that no further action pursuant to the VCAA need be 
undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2009).  The 
Veteran has been accorded the opportunity to present evidence and 
argument in support of her claim.  She has retained the services 
of a representative.  She failed to appear for her scheduled 
hearing before the Board.

Accordingly, the Board will proceed to a decision.

Pertinent legal criteria

Generally, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

A veteran will be considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or manifest) 
evidence demonstrates that an injury or disease existed prior 
thereto.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) 
(2009).

VA's General Counsel has held that to rebut the presumption of 
sound condition under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003); 
see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  
The Court has held, however, that this presumption attaches only 
where there has been an entrance examination in which the later 
complained-of disability was not detected.  See Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991).  In VAOPGCPREC 3-2003, 
VA's General Counsel noted that "[u]nder the language of [38 
U.S.C. § 1111], VA's burden of showing that the condition was not 
aggravated by service is conditioned only upon a predicate 
showing that the condition in question was not noted at entry 
into service."

Cases in which the condition is noted on entrance are, however, 
still governed by the presumption of aggravation contained in 38 
U.S.C. § 1153 (as opposed to that applicable under 38 U.S.C. § 
1111 where the complained of condition was not noted on entrance 
into service).  This statute provides that a pre-existing injury 
or disease will be considered to have been aggravated by active 
service where there is an increase in disability during such 
service, unless clear and unmistakable evidence shows that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 
(2009).

Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) (2009).

A pre-existing disease or injury will be presumed to have been 
aggravated by service only if the evidence shows that the 
underlying disability underwent an increase in severity; the 
occurrence of symptoms, in the absence of an increase in the 
underlying severity, does not constitute aggravation of the 
disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. 
Cir. 2002); 38 C.F.R. § 3.306(a) (2009).

Aggravation is characterized by an increase in the severity of a 
disability during service, and a finding of aggravation is not 
appropriate in cases where the evidence specifically shows that 
the increase is due to the natural progress of the disease. 
Furthermore, temporary or intermittent flare-ups of a pre-
existing disease during service are not sufficient to be 
considered aggravation of the disease unless the underlying 
condition, as contrasted to symptoms, worsens.  See Jensen v. 
Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. 
App. 292 (1991).



Analysis

The medical evidence of record indicates that the Veteran 
currently has a bilateral pes planus disability.  The focus of 
this decision is whether the Veteran's bilateral pes planus 
disability pre-existed service and if so whether it was 
aggravated by or due to service.  See 38 U.S.C.A. §§ 1111, 1153; 
38 C.F.R. §§ 3.304, 3.306.

As was discussed above, the Board's first inquiry is whether the 
statutory presumption of soundness on enlistment has been 
rebutted.

In this case, the report of the Veteran's service enlistment 
examination dated in August 1999 included a diagnosis of mild, 
symptomatic pes planus.  Additionally, the remainder of the 
Veteran's service treatment records document multiple complaints 
of and treatment for bilateral foot pain.  Notably, a June 2000 
record indicates a history of surgery to both feet, as well as 
complaints of bilateral foot pain since 1992.  She was diagnosed 
with mild bilateral plantar fasciitis.  Further, the Veteran 
stated in a November 2000 record that she underwent a bilateral 
bunionectomy five years prior, and that she was prescribed custom 
orthotics at that time.  Moreover, treatment records dated in 
December 2000 as well as February, March, and August 2001 
document the Veteran's complaints of foot pain from standing and 
walking and also include diagnoses of bilateral plantar fasciitis 
and flexible flatfoot.  Finally, the Veteran's separation 
examination dated in July 2002 reiterates her bilateral foot 
surgery prior to entering military service.  Pertinently, she 
indicated that she had not suffered from any injury while on 
active duty for which she did not seek medical care, and her 
service treatment records are otherwise absent of such.   

The service treatment records as well as the Veteran's statements 
thus go beyond a mere "bare conclusion without a factual 
predicate in the record."  See Miller v. West, 11 Vet. App. 345, 
348 (1998).  The enlistment physical examination, the service 
treatment records, and the separation physical examination 
indicate a long-standing bilateral pes planus problem on 
enlistment.  In fact, the June 2000 treatment record notes that 
the Veteran has a history of bilateral foot pain that predated 
her period of active duty.  Furthermore, the Veteran July 2002 
separation examination report notes the Veteran's surgery on her 
feet many years prior to entering military service.  As such, the 
Board concludes that the evidence clearly and unmistakably shows 
that a bilateral pes planus disability pre-existed the Veteran's 
period of active military service.  Accordingly, the statutory 
presumption of soundness is rebutted.  See 38 U.S.C.A. § 1111 
(West 2002); 38 C.F.R. § 3.304(b) (2009).
The Board must next determine whether the Veteran's pre-existing 
bilateral pes planus disability underwent an increase in severity 
during her period of active military service, thereby triggering 
the presumption of aggravation.  See Maxson v. West, 12 Vet. App. 
453 (1999) [the presumption of aggravation is generally triggered 
by evidence that a pre-existing disability has undergone an 
increase in severity in service]; see also Sondel v. West, 13 
Vet. App. 213 (1999).

Aggravation is characterized by an increase in the severity of a 
disability during service, and a finding of aggravation is not 
appropriate in cases where the evidence specifically shows that 
the increase is due to the natural progress of the disease. 
Furthermore, temporary or intermittent flare-ups of a pre-
existing disease during service are not sufficient to be 
considered aggravation of the disease unless the underlying 
condition, as contrasted to symptoms, worsens.  See Jensen v. 
Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. 
App. 292 (1991).

There is only one medical opinion of record which addresses the 
matter of aggravation.  In particular, the April 2010 VA examiner 
concluded that the Veteran's flat foot deformity of the bilateral 
feet is less likely as not caused by or a result of service.  Her 
rationale was based on a review of the Veteran's claims folder, 
as well as the Veteran's report of the onset of her bilateral pes 
planus disability.  Further, she stated that the Veteran's 
current symptoms and objective findings are a consequence of the 
natural progression of her congenital flat foot deformity.  
Moreover, she reported that only a severe injury to the medial 
foot column (such as fracture, tendon tear, or ligament rupture) 
could alter the natural progression of her disease.  Her review 
of the service treatment records did not document these types of 
injuries.
 
The April 2010 VA examination report therefore appears to have 
been based upon thorough review of the record, thorough 
examination of the Veteran, and thoughtful analysis of the 
Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 
187 (1999) [the probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion"].  

The Veteran has not submitted a medical opinion to contradict the 
VA examiner's opinion.  The Veteran has been accorded ample 
opportunity to present competent medical evidence in support of 
her claim.  She has failed to do so.  See 38 U.S.C.A. § 5107(a) 
(West 2002) [it is the claimant's responsibility to support a 
claim for VA benefits].  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death benefits.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
"Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that 
lay evidence lacks credibility merely because it is unaccompanied 
by contemporaneous medical evidence").

The Board notes that the Veteran, while entirely competent to 
report her symptoms both current and past (including pain in her 
feet), has presented no clinical evidence of in-service 
aggravation of her bilateral pes planus disability.  The Board 
finds that the Veteran as a lay person is not competent to 
associate any of her claimed symptoms to military service.  That 
is, the Veteran is not competent to opine on matters such as 
aggravation of her bilateral pes planus disability.  Such opinion 
requires specific medical training and is beyond the competency 
of the Veteran or any other lay person.  In the absence of 
evidence indicating that the Veteran has the medical training to 
render medical opinions, the Board must find that her contention 
with regard to in-service aggravation of her pes planus 
disability to be of no probative value.  See also 38 C.F.R. 
§ 3.159(a)(1) (2009) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, statements, 
or opinions].  Accordingly, the statements offered by the Veteran 
in support of her own claim are not competent evidence of 
aggravation.

Accordingly, because the evidence of record indicates that there 
was no increase in disability during the Veteran's period of 
active duty service, the Board finds that the presumption of 
aggravation is not for application.  See 38 U.S.C.A. § 1153 (West 
2002); 38 C.F.R. § 3.306 (2009).

For reasons and bases stated above, the Board concludes that a 
preponderance of the evidence is against the Veteran's claim.  
The benefit sought on appeal is accordingly denied.


ORDER

Service connection for a bilateral pes planus disability is 
denied.




____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


